                                  CASE 0:20-mj-00465-DTS Document 12 Filed 07/02/20 Page 1 of 1

                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                )    COURT MINUTES – CRIMINAL (via video
                                                         )               conference)
                                      Plaintiff,         )                BEFORE: Hildy Bowbeer
                                                         )                  U.S. Magistrate Judge
   v.                                                    )
                                                         )   Case No:        20-mj-465 DTS & 18-cr-35 JRT/TNL
Matthew Scott White,                                     )   Date:                 July 2, 2020
                                                         )   Video Conference
                                      Defendant.         )   Court Reporter:       Carla Bebault
                                                             Time Commenced:       10:02 a.m.
                                                             Time Concluded:       10:26 a.m.
                                                             Time in Court:         24 minutes


                 x PRELIMINARY/DETENTION HRG/PRELIMINARY REVOCATION
                    Time in Court Prelim/Prelim Rev/Det: 8 minutes/ 8 minutes/ 8 minutes

APPEARANCES:

   Plaintiff: Bradley Endicott and Melinda Williams, Assistant U.S. Attorneys
   Defendant: Paul Applebaum,
                          X CJA


On            X Complaint


   X Probable cause found. Deft bound over to District Court of Minnesota


Next appearance date for case 18-cr-35 is TBD via video conference before U.S. District Chief Judge John R. Tunheim
for:
X Final Revocation

Additional Information:

X Defendant consents to this hearing via video conference.

X Defendant waives the preliminary and the preliminary revocation hearing.

X Detention hearing continued to Wednesday, July 8, 2020 at 2:00 p.m. via video conference before Magistrate Judge
                                                                                Katherine M. Menendez


                                                                                                    s/Sarah Erickson
                                                                                      Signature of Courtroom Deputy



M:\templates\Det Prelim Min.wpt                                                                          Template Updated: 06/2013
